Citation Nr: 0123594	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  94-21 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel 



INTRODUCTION

The veteran had active service from October 1967 to October 
1970, including ten months of service in the Republic of 
Vietnam.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied the veteran's claim of 
entitlement to service connection for PTSD.

The Board initially denied the veteran's claim in a March 
1996 decision.  The veteran then appealed that decision to 
the United States Court of Appeals for Veterans claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).  In a Memorandum Decision issued in October 
1998, the Court vacated the Board's March 1996 decision, and 
remanded the matter back to the Board for further development 
and readjudication.

The Board subsequently in April 1999, remanded the case to 
the RO for further development in accordance with the 
directives in the Court's October 1998 Memorandum Decision.  
The case has now been returned to the Board.  However, for 
reasons which will be set forth in further detail below, the 
Board finds that the case must be returned to the RO again to 
ensure the veteran due process of law.


REMAND

As noted in the Board's previous Remand of April 1999, the 
Court in its Memorandum Decision found that the VA had failed 
to adequately develop the veteran's claim.  Specifically, the 
Court noted that the veteran had described a number of 
combat-related stressors he experienced in Vietnam while 
serving in Headquarters Detachment, Advisory Team 95, Bien 
Hoa Province, USA ADGUR III CTZ, of the USMACV (US Military 
Assistance Command Vietnam).  The veteran's service personnel 
records indicate that he was assigned to this unit from 
December 1969 until his departure from Vietnam in early 
October 1970.  These records also indicate that in June 1970, 
the veteran's commanding officer was Major Joel A. Brown, Jr.  
Although the veteran's service personnel records do not 
indicate the nature of his duties with this unit, we do know 
from his "MOS" (military occupational specialty) that he 
was an infantryman/adviser.  The veteran, himself, has 
indicated that his duties included guarding and protecting 
officers assigned to this unit.  He has also indicated that 
he periodically went out on patrol and was exposed to 
frequent mortar fire, ambushes, and sniper attacks.  

In order to establish service connection for PTSD, there must 
be  medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2000).  

In a recent opinion, the VA General Counsel stated that the 
term "combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct. 1999) 
citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  That 
opinion further states that the phrase "engaged in combat 
with the enemy" requires that the veteran "have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.

Thus, as noted by the Court in its Memorandum Decision, the 
determination as to whether the veteran had been in combat is 
a critical part of the adjudication of a PTSD claim.  The 
Court held in its Memorandum Decision that the previous 
development undertaken by the VA was inadequate to make a 
determination as to whether the veteran did have combat with 
the enemy.  Thus, the Court directed that, on Remand, the VA 
should undertake development to obtain information concerning 
the veteran's specific unit during the time period when the 
veteran was in Vietnam (January 1970 to October 1970).  If 
such unit records could not be obtained, the VA was to 
explain fully the reasons for their unavailability.

In the Board's April 1999 Remand decision, the RO was 
directed to contact the National Personnel Records Center 
(NPC) and the United States Armed Services Center for 
Research of Unit Records (USASCRUR) to request verification 
of the veteran's alleged in-service stressors.  The USASCRUR 
was to provide a detailed and complete explanation of any 
inability to locate the requested records of the veteran and 
his Vietnam unit.  

Review of the claims file, reveals that the RO did contact 
the USASCRUR in November 1999, and request additional 
documentation as to whether the veteran's unit was engaged in 
combat during the period from January to October 1970.  It 
appears that an administrative decision was made in October 
2000, that requests to the CURR which did not provide a two-
month specific date range would be deemed "inadequate" and 
"closed out" by the CURR.  The request concerning the 
current appeal was one of these requests summarily 
dispatched.  The RO did not reframe its request within a 
specific three-month time span and then resubmit it.  Rather, 
a Supplemental Statement of the Case (SSOC) was issued and 
the appeal ultimately returned to the Board without further 
development.

It is also noted that the veteran's attorney submitted some 
additional information which he had obtained from the 
National Archives and Records Administration (NARA), another 
government source of military records,.  Unfortunately, the 
information received, copies of Operational Reports (OP's) 
for the period from November 1969 through July 1970, were for 
the Long Binh Post.  All evidence of record indicates that 
the veteran's unit was assigned to the Bien Hoa Province.

In light of the above, this case is again REMANDED to the RO 
for the following actions:

1.  Regardless of any response or 
correspondence received from the veteran 
or his attorney, or the lack of any 
response, the RO should review the record 
of the claim and prepare an initial 
summary of all stressors, both combat-
related and not, that have been alleged.  
Then, the RO should seek from all 
appropriate organizations additional 
records and other documents pertinent to 
those claimed stressors.  Among the 
organizations contacted must be the 
Director, NARA, ATTN: NCPMA-O, in St. 
Louis, to request the Morning Reports 
(MR's), DA Form 1, and Operational 
Reports (OR's), for the veteran's unit of 
pertinent date.  Each organization should 
be asked to review the veteran's entire 
period of service in Vietnam.  If any 
organization is unable to provide the 
information and/or records requested, it 
should be asked to direct the RO to 
alternative sources thereof.  

If, after making reasonable efforts, the 
RO is unable to secure any evidence as a 
result of these procedures, it must 
notify the veteran and (a) identify the 
specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  The RO is reminded that the 
efforts to obtain any records for the 
veteran from any federal department or 
agency must continue until the records 
are obtained, unless it is reasonably 
certain that they do not exist or that 
further efforts to obtain those records 
would be futile.  Therefore, the RO is 
requested to inquire of all possible 
custodians.

2.  After completion of the foregoing, 
the RO must review the claims file and 
ensure that all of the development 
requested herein has been conducted and 
completed in full and in addition, that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 
5100-5103A, 5106-7 (West Supp. 2001), and 
implementing VA regulations, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), is completed.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented at once.

3.  Thereafter, the RO should review the 
expanded record and adjudicate the claim 
on appeal.  The RO should make a specific 
finding, with reasons and bases, as to 
whether the veteran engaged in combat.  
The claim must be evaluated in the light 
of both the former and the current 
regulations applicable to the issue of 
entitlement to service connection for 
PTSD.  If the determination remains 
unfavorable to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond thereto.  
The case should then be returned to the 
Board for appellate review.

By this REMAND, the Board intimates no opinion, either legal 
or factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to

submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




